Name: Council Decision (EU) 2017/1793 of 15 September 2017 amending Decision (EU) 2017/1792 on the signing, on behalf of the Union, and provisional application of the Bilateral Agreement between the European Union and the United States of America on prudential measures regarding insurance and reinsurance
 Type: Decision
 Subject Matter: information and information processing;  international affairs;  insurance;  European construction;  America;  trade policy
 Date Published: 2017-10-06

 6.10.2017 EN Official Journal of the European Union L 258/3 COUNCIL DECISION (EU) 2017/1793 of 15 September 2017 amending Decision (EU) 2017/1792 on the signing, on behalf of the Union, and provisional application of the Bilateral Agreement between the European Union and the United States of America on prudential measures regarding insurance and reinsurance THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 read in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 21 April 2015, the Council authorised the Commission to open negotiations with the United States of America for an Agreement on reinsurance. The negotiations were successfully concluded by an exchange of letters between the lead negotiators on 12 January 2017. (2) The Agreement should be signed on behalf of the European Union in English, subject to its conclusion at a later date. For this purpose, Decision (EU) 2017/1792 (1) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (EU) 2017/1792 is amended as follows: (1) Article 2 is replaced by the following: Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union as well as the exchange of letters between the European Union and the United States of America concerning language arrangements. The signature of the Agreement shall take place together with the signature of the exchange of letters.; (2) the following article is inserted: Article 3a The Agreement shall be signed in English. Pursuant to Union law, the Agreement is also drawn up by the Union in the Bulgarian, Croatian, Czech, Danish, Dutch, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages. These additional language versions should be authenticated by an exchange of diplomatic notes between the European Union and the United States of America. All authenticated versions shall be of equal value.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 September 2017. For the Council The President M. MAASIKAS (1) Council Decision (EU) 2017/1792 of 29 May 2017 on the signing, on behalf of the Union, and provisional application of the Bilateral Agreement between the European Union and the United States of America on prudential measures regarding insurance and reinsurance (see page 1 of this Official Journal).